Shareholder Accounts Corporate Offices c/o Ultimus Fund Solutions, LLC 3707 W. Maple Road P.O. Box 46707 Bloomfield Hills, MI 48301 Cincinnati, OH 45246 (248) 644-8500 1-888-726-0753 SCHWARTZ INVESTMENT TRUST Fax (248) 644-4250 FILED VIA EDGAR September 7, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Schwartz Investment Trust File No. 811-07148 Ladies and Gentlemen: Schwartz Investment Trust (the "Trust"), in accordance with Rule 17g-1 under the Investment Company Act of 1940 (the "1940 Act"), hereby provides the following in connection with the Trust's fidelity bond: 1. A copy of the current fidelity bond (the "Bond") (attached as EX99-1). 2. A copy of the resolutions approving the Bond, which were adopted by the Board of Trustees of the Trust, including a majority of the members thereof who are not "interested persons" (as defined by the 1940 Act) of the Trust (attached as EX99-2). Premiums have been paid through the policy period ending on September 3, 2012. Please contact the undersigned at 513/587-3406 if you have any questions concerning this filing. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Assistant Secretary
